DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (EP 2594911 A2), in view of  Ufford et al. (US 2007/0050271, hereinafter Ufford).
With respect to claims 1 and 13, Ishida discloses a  product sales data processing system comprising: 
a sensor attached to a bulk food container of a product and that comprises: a sensor module that detects displacement of the sensor (paragraphs [0219] – [0221]); 
a memory that stores a sensor ID that identifies the sensor and a transmitter that transmits the sensor ID stored in the memory when the sensor module detects a predetermined displacement value (paragraphs [0219] – [0221]); and 
a weighing apparatus that comprises: a receiver that receives the sensor ID transmitted from the sensor (paragraphs [0219] – [0221]).
Ishida does not explicitly disclose the feature of a display that displays product information associated with the sensor ID.
However, Ufford  teaches the feature of a display that displays product information associated with the sensor ID (claim 1 and paragraph [0063]).
Therefore it would have been obvious for one of ordinary skill in the art of inventory management to have modified the feature of Ishida to include the feature of a display that displays product information associated with the sensor ID, as taught by Ufford in order to manage the product information. 
With respect to claim 2  Ishida teaches the feature wherein the sensor is attached to a lid of the bulk food container to be opened and closed or a lever used to open and close the bulk food container (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claim 3   Ishida teaches the feature wherein the sensor comprises a processor that measures time when the displacement has been detected by the sensor module, and the transmitter transmits the sensor ID when the measured time reaches a predetermined time (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claim 4  Ishida teaches the feature wherein when the receiver receives the sensor ID of the same sensor a plurality of times within a predetermined period, the display displays the product information associated with the sensor ID once (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claim 5 Ishida teaches the feature wherein the weighing apparatus comprises: a weighing scale that measures a tare weight that is a weight of a container owned by a user when the container is empty; and a reader/writer that writes the tare weight to a non-contact IC medium attached to a label, and the display displays that the writing of the tare weight has been completed (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 6 and 14 Ishida teaches the feature wherein the weighing apparatus comprises: a weighing scale that measures a tare weight that is a weight of the container when the container is empty (paragraphs [0103] – [0105] and [0152] – [0154]); 
a reader/writer that writes the tare weight to a non-contact IC medium attached to a label (paragraphs [0103] – [0105] and [0152] – [0154]); and 
a printer that prints the label with the non-contact IC medium on which the tare weight is written and issues the printed label, and the reader/writer writes the tare weight to the non-contact IC medium before the printer issues the printed label (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 7 and 15 Ishida teaches the feature wherein the weighing apparatus comprises: a weighing scale that measures a gross weight that is a weight of the container that contains the product; a reader/writer that reads, from a non-contact IC medium attached to a label, a tare weight that is a weight of the container when the container is empty; and a processor that calculates a net weight that is a weight of the product contained in the container, wherein the display is a touch display that receives a user operation, and the processor calculates: when the reader/writer reads the tare weight, the net weight based on the gross weight and the tare weight; and when the reader/writer does not read the tare weight and a tare weight is determined based on the user operation, the net weight based on the gross weight and the tare weight determined by the user operation (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 8 and 16 Ishida teaches the feature wherein the display receives a first user operation to select, from a plurality of types of containers, a type, the plurality of types of containers have different tare weights, respectively, and when the reader/writer does not read the tare weight, the processor calculates the net weight based on the gross weight and a tare weight of the selected type (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 9 and 17 Ishida teaches the feature wherein the processor determines a predetermined ratio to the gross weight as a tare weight, and when the reader/writer does not read the tare weight, the processor calculates the net weight based on the gross weight and the determined tare weight (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 10 and 18 Ishida teaches the feature wherein the reader/writer reads the tare weight when the container is placed on a weighing platform of the weighing scale (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 11 and 19 Ishida teaches the feature wherein the reader/writer reads the tare weight when the product is specified (paragraphs [0103] – [0105] and [0152] – [0154]).
With respect to claims 12 and 20 Ishida teaches the feature wherein the display receives a second user operation to select whether a tare weight can be read from the container by the reader/writer, and the reader/writer reads the tare weight based on the reception of the second user operation (paragraphs [0103] – [0105] and [0152] – [0154]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687